Blandeord. Justice.
Nicholson and Cook entered into a contract in writing, whereby Cook agreed to let Nicholson have fifty acres of land, and to furnish sufficient stock to cultivate the same, and Nicholson was to furnish the labor, and they were to divide the crops.
Nicholson filed his bill, in which he alleged that Cook failed to furnish the plow-stock to cultivate the farm, and that Cook had taken charge of the crops, and prayed an injunction to restrain Cook from interfering therewith. The court refused the injunction, and this is excepted to, and error is assigned thereon, and we are asked to review this decree. There is no allegation of the insolvency of Cook. The remedy of Nicholson is more adequate and complete at law than in equity. This case seems to be an exception; if Cook has violated his contract, a court of law can and will give damages for such violation; this is all that he can ask.
Judgment affirmed.